United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
FACILITY, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-984
Issued: December 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 11, 2011 appellant, through his representative, filed a timely appeal of a
November 18, 2010 Office of Workers’ Compensation Programs’ (OWCP) merit decision
terminating benefits. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c)(1) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s medical
benefits effective April 20, 2010 on the grounds that he had no residuals due to his accepted
conditions.
On appeal, counsel argues that the report of Dr. Robert F. Draper, Jr., a Board-certified,
orthopedic surgeon and second opinion physician, was not sufficient to meet OWCP’s burden of
proof as it was not based on an accurate factual or medical background and did not address the
specific questions posed by OWCP.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been on appeal. On April 16, 1999 appellant, then a 45-year-old
mail handler filed a traumatic injury claim alleging that on April 14, 1999 he lost control of a
tow motor which spun him around and drove him across a steel pole. He stated that he sustained
a chest wall contusion when the steering arm of the tow motor struck him in the chest. Initial
x-rays demonstrated no sternum fracture, but a moderately enlarged heart and relatively low lung
volumes.
Appellant returned to the emergency room on April 16, 1999 and his
electrocardiogram was abnormal when compared with April 14, 1999 with a possible inferior
infarction on or before April 14, 1999. He underwent an echocardiograph on April 27, 1999
which revealed mild aortic regurgitation and pulmonic regurgitation.
Appellant filed a notice of recurrence of disability on May 1, 1999 and stated that he
returned to work on April 19, 1999 and experienced increased intensity of his chest pain on
April 22, 1999. He sought treatment at the local emergency room. OWCP accepted appellant’s
claim for chest wall contusion on June 9, 1999.
By decision dated January 6, 2000, OWCP denied appellant’s claim for compensation
finding that the evidence did not establish any period of total disability for work due to his
accepted chest wall contusion.
Appellant filed a recurrence of disability on August 16, 2000 and alleging that he stopped
work on May 5, 2000 due to chronic pains in the upper gastrointestinal portion of his body.
OWCP denied this claim on February 15, 2001. Counsel requested an oral hearing. Branch of
Hearings and Review set aside OWCP’s February 15, 2001 decision on June 2, 2001. OWCP
again denied appellant’s claim on October 26, 2001. A June 10, 1999 bone scan demonstrated
increased tracer accumulation within the proximal body of the sternum and within the medial
right clavicle. This report was interpreted as revealing fractures of the medial right clavicle and
the proximal body of the sternum as well as degenerative changes of the shoulders, knees and
ankles. Appellant requested reconsideration on October 11, 2002. By decision dated January 29,
2003, OWCP accepted the additional conditions of fractured clavicle and fractured sternum as a
result of the April 14, 1999 employment injury. It also accepted recurrence of chest pain on
February 18, 2000 and the diagnosis of costochondritis. However, OWCP did not accept that
appellant was totally disabled beginning May 5, 2000 due to his accepted employment injuries.
In a decision and order dated November 13, 2008,2 the Board found that he had not established a
recurrence of disability on May 5, 2000 and that he had not established a new injury on
May 5, 2000. The facts and circumstances of the case as set out in the Board’s prior decision are
adopted herein by reference.
Following the Board’s decision, Dr. Ghassem Kalani, a physician Board-certified in
physical medicine and rehabilitation, continued to provide treatment and prescribe physical
therapy for appellant’s accepted conditions through December 7, 2009. Appellant reported pain
between his right shoulder and numbness in his right hand. He also reported sternal pain.
Dr. Kalani recommended another bone scan on December 23, 2009.
2

Docket No. 08-1073 (issued November 13, 2008).

2

OWCP referred appellant for a second opinion evaluation with Dr. Draper on
February 5, 2010. The statement of accepted facts included mention of the June 10, 1999 bone
scan as well as other testing. In a report dated March 4, 2010, Dr. Draper reviewed medical
evidence and performed a physical examination. He stated that appellant had a normal external
examination of the chest, clavicles and manubulum. Dr. Draper found no bony deformities. He
diagnosed contusion of the chest wall. Dr. Draper stated that the accepted conditions of fracture
of the medical clavicle, fracture of the sternum and ribs were not supported by the imaging
studies in the record. He suggested that additional medical records might support the accepted
diagnoses. Dr. Draper found no evidence for a need for physical therapy and opined that
appellant could return to his regular-duty work without restriction. He completed a work
capacity evaluation and found no restrictions.
Dr. Kalani completed a report on February 22, 2010 listing appellant’s accepted injuries
of fracture of the medial clavicle, contusion of the chest wall and fracture of the proximal
sternum as well as a complete rotator cuff tear on the right side and neurological disorders. He
stated that when he last examined appellant on January 18, 2010 appellant presented with
complaints of pain of his anterior chest and sternal region as well as tenderness in this area with
difficulty breathing and popping sensation on breathing and shortness of breath. Dr. Kalani
opined that appellant was symptomatic with these chronic injuries secondary to the accepted
conditions and that the injuries limited his functional capacity.
In a letter dated March 7, 2010, OWCP proposed to terminate appellant’s compensation
benefits based on Dr. Draper’s report.
By decision dated April 20, 2010, OWCP terminated appellant’s medical benefits
effective that date. Counsel requested an oral hearing on May 11, 2010. He submitted a report
from Dr. Kalani dated April 5, 2010. In the April 15, 2011 report, Dr. Kalani diagnosed chronic
injuries including fracture of the lateral clavicle and sternal fracture. He opined that appellant
had residual symptomatology and residual injuries from his April 14, 1999 employment injury.
Dr. Kalani stated that appellant remained disabled from his date-of-injury position and
recommended additional physical therapy. He submitted a treatment note dated May 10, 2010
noting appellant’s description of pain in his chest and sternal area as well as breathing problems.
Appellant testified at the oral hearing on September 10, 2010. He stated that he had pains
in his chest and his shoulder. Dr. Kalani submitted additional notes dated June 21 and
August 30, 2010 stating that appellant reported breathing problems as well as popping in his
chest and sternal area. He listed his impression as unchanged.
By decision dated November 18, 2010, OWCP’s hearing representative affirmed its
decision terminating appellant’s medical benefits.

3

LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.3 The right to
medical benefits for an accepted condition is not limited to the period of entitlement for
disability.4 To terminate authorization for medical treatment, OWCP must establish that
appellant no longer has residuals of an employment-related condition which require further
medical treatment.5
ANALYSIS
OWCP accepted appellant’s claim for chest wall contusion, fractured clavicle and
fractured sternum as well as costochondritis. Appellant’s attending physician, Dr. Kalani,
continued to support appellant’s medical residuals from his accepted conditions noting his
complaints of chest and sternal pain as well as popping. OWCP referred appellant for a second
opinion evaluation with Dr. Draper to determine whether appellant had any medical residuals of
his accepted condition. On April 20, 2010 it terminated his medical benefits based on
Dr. Draper’s report finding that he had no medical residuals of the accepted conditions. OWCP
bears the burden of proof to justify termination of benefits.
In his March 4, 2010 report, Dr. Draper reviewed medical evidence submitted by OWCP.
He opined that the accepted conditions of fracture of the medical clavicle, fracture of the sternum
and ribs were not supported by the imaging studies in the record. Although the statement of
accepted facts specifically referenced the 1999 bone scan which was interpreted as
demonstrating the accepted fracture, Dr. Draper did not mention this report or otherwise address
the findings contained therein. He did suggest that perhaps there were additional medical
records that were not submitted to him that might support the accepted diagnoses. The Board
finds that this report is not based on a proper factual and medical background and cannot meet
OWCP’s burden of proof to terminate appellant’s medical benefits. As Dr. Draper did not
consider the medical evidence listed in the statement of accepted facts, the probative value of his
report is seriously diminished.6
The Board finds that Dr. Draper’s report is not sufficient to meet OWCP’s burden of
proof to terminate appellant’s medical benefits.
CONCLUSION
OWCP failed to meet its burden of proof to terminate appellant’s medical benefits.

3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

4

Furman G. Peake, 41 ECAB 361, 364 (1990).

5

Id.

6

Willa M. Frazier, 55 ECAB 379 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the November 18, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: December 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

